      Case: 1:20-cv-01966-JPC Doc #: 34 Filed: 03/19/21 1 of 3. PageID #: 380




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

       FirstEnergy Corp., et al.,                       Case No. 1:20-CV-1966

                     Plaintiffs, Counterclaim           Judge J. Philip Calabrese
                     Defendants
             v.

       Michael Pircio,

                     Defendant, Counterclaimant.


    CLEARSULTING LLC’S MOTION FOR LEAVE TO JOIN FIRSTENERGY
     CORP.’S MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL

       Clearsulting LLC (“Clearsulting”), through counsel, hereby moves the Court to join in

FirstEnergy Corp.’s Motion for Leave to File Documents Under Seal (Doc. 33). Clearsulting will

file a detailed response to the Court’s Order to Show Cause (Doc. 31), which will contain several

exhibits. Out of respect for the Court’s concerns as set forth in Doc. 31, Clearsulting requests that

these documents initially be filed under seal so that the Court and Mr. Pircio may review the filings

under seal before they are made available to the public. Clearsulting’s response contains

information that it considers appropriate to set forth on the public docket, as well as information

that it believes is properly sealed permanently. Clearsulting has endeavored to separate these two

categories of information, such that its response brief and one of its exhibits may properly be

available to the public, with the other information in separate exhibits.

       Specifically, Clearsulting has set forth the information it believes is properly sealed

permanently in an addendum to the brief and in a separate exhibit. These documents describe and

contain certain evidentiary support for Clearsulting’s claims and contentions, including
      Case: 1:20-cv-01966-JPC Doc #: 34 Filed: 03/19/21 2 of 3. PageID #: 381




employment records, and contain confidential information; this information may never otherwise

be raised publicly in light of the Court’s order dismissing the Complaint. Clearsulting believes that

this addendum and exhibit should properly remain under seal permanently in this matter in light

of the Court’s order dismissing the case.

       An order permitting the initial filing of the entire response under seal will allow the Court

to review the filings and either confirm there is no reason why the response brief and one of the

declarations need to be maintained permanently under seal, or to craft a more narrowly tailored

approach to unsealing portions of these filings for the public docket. See Abington Emerson Cap.,

LLC v. Landash Corp., Case No. 2:17-CV-143, 2020 WL 3496148, at *1 (S.D. Ohio June 29,

2020) (court allowed temporary sealing to allow the parties to review the filings under seal and

thereafter request permanent sealing).

       Therefore, Clearsulting requests that it be permitted to file its response to the Order to Show

Cause under seal (Doc. 31).

                                                      Respectfully submitted,

                                                      /s/ Paul M. Flannery
                                                      Paul M. Flannery (OH: 0091480)
                                                      Emily K. Mikes (OH: 0095756)
                                                      Kevin J. Vogel (OH: 0097053)

                                                      Flannery  Georgalis, LLC
                                                      1375 E. 9th St., 30th Floor
                                                      Cleveland, OH 44114
                                                      Telephone: (216) 367-2094
                                                      Fax: (216) 367-2120
                                                      paul@flannerygeorgalis.com
                                                      emikes@flannerygeorgalis.com
                                                      kvogel@flannerygeorgalis.com

                                                      Attorneys for Clearsulting LLC




                                        —2—
              C LEARSULTING’S M OTION TO J OIN M OTION TO F ILE UNDER S EAL
      Case: 1:20-cv-01966-JPC Doc #: 34 Filed: 03/19/21 3 of 3. PageID #: 382




                                  CERTIFICATE OF SERVICE
       I hereby certify that on March 19, 2021, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                                    /s/ Paul M. Flannery
                                                    Paul M. Flannery

                                                    Attorney for Clearsulting LLC




                                        —3—
              C LEARSULTING’S M OTION TO J OIN M OTION TO F ILE UNDER S EAL
